Mr. President, I should like first of all to offer you the congratulations of my delegation on your unanimous election to the presidency of the twenty-ninth session of the General Assembly. Your great country, Sir; has been in the forefront of progressive action in the third world and has played an important role in the world community, and we are particularly happy to see you presiding over the work of this Assembly.
111.	Ever since he accepted to shoulder the burden of the most impossible job in the world, our distinguished Secretary-General, Mr. Kurt Waldheim, has spared no effort in his work for peace, justice and progress. We warmly congratulate him for his tremendous, prompt and positive actions not only at times of political crisis but also in the quieter fields of economic development.
112.	We should also like to welcome Bangladesh, Grenada and Guinea-Bissau as new Members of the United Nations.
113.	We listened attentively and with much interest to the stirring address of the Prime Minister of Bangladesh, Sheikh Mujibur Rahman [2243rd meeting], a heroic statesman. We warmly welcome the presence among us of the representatives of Bangladesh.
114.	Grenada, the "Spice Island", shares with Mauritius the beauty of nature- except that the beaches of the star and key of the Indian Ocean are much more beautiful.
115.	The admission of Guinea-Bissau is the victory of a right and just cause. We are proud to see among us the valiant representatives of this new African court- try, and never shall we forget the name of Amilcar Cabral.
116.	Our sympathies go to the Government and the people of Honduras in their present plight after the cyclone "Fifi". We hope that the world community will, as usual, be generous in helping to alleviate the sufferings of our fellow human beings not only in Honduras but also in Bangladesh -which, once again, is stricken with natural disaster and elsewhere.
117.	As a brief reminder of the problems which confront the United Nations at this session, I would point out that the special emergency operation to which we agreed at the sixth special session has not yet resulted in concrete measures to assist those among us who are most affected by the present world economic crisis; that we still have to tackle the complex question of general disarmament, that is to say, disarmament which would lighten the burden arising from the arms race and increase the opportunities for development; that peace has not yet been restored to South-East Asia; and that such serious political problems as the situation in the Middle East and the question of Cyprus remain to be solved. So, in addition to finding ways and means to promote a new economic order, we still have to find appropriate solutions to long-standing problems so as to promote political stability.
118.	Mauritius has welcomed the atmosphere of detente among the major Powers, because it believes that it could be the basis for universal peace, thus lessening the possibility of confrontations between them. Detente, however, has not eliminated the possibility of confrontation in the Indian Ocean.
119.	Declared a zone of peace by the Assembly three years ago [resolution 2832 (XXVI)], the Indian Ocean is at present the scene of dangerous rivalries. Any decision of the United Kingdom and the United States to extend communications and military facilities on the island of Diego Garcia would constitute a flagrant violation of the United Nations resolution on the subject. May we appeal to those directly concerned, especially the United States of America, to reconsider their present policy which, certainly, far from being conducive to the creatL J of a zone of peace is rather conducive to the creation of one of tension. Mauritius, therefore, with other countries bordering the Indian Ocean, views with grave concern the activities of the great Powers, which could create an explosive situation. The peoples of the countries of the Indian Ocean must be allowed to live in peace and security. Mauritius will therefore continue to explore with others every possibility of maintaining peace in the area.
120.	But world peace cannot be ensured if the global issues of disarmament are not solved. For us, genuine disarmament means not only an end to the arms race -which, it should be recalled, costs about $270,000 million annually -but also the destruction of all existing arsenals. The work of the Conference of the Committee on Disarmament should be accelerated and the Strategic Arms Limitation Talks should be allowed to yield more positive results. It is the view of our Government that what is needed is a comprehensive nuclear test-ban treaty, and that any other agreements concluded- should not be aimed at preserving primarily the prerogatives of those countries that are already nuclear Powers. It is in that context that we would consider the proposals fm nuclear-free zones in some parts of the world.
121.	Although the solutions proposed at the sixth special session have remained unimplemented, the session was useful in so far as it helped to underline the great degree of interdependence of the world economies, particularly the interrelated nature of the economies of the producers of raw materials and those of the developed countries which nerd the raw materials for their continued industrialization. Since the special session, the world economy has further deteriorated. Inflation in the developed countries is felt also in the developing countries, which are paying higher prices for food, fertilizers and manufactured goods. The energy crisis has taught the developed countries their dependence on petroleum. In this respect, we believe that oil price increases should be discussed in the general context of a system of adequate remuneration for basic commodities. My country, which draws about 90 per cent of its total export earnings from the export of sugar, has greatly suffered in the past from the constant deterioration in the terms of trade. The economic, situation of countries which, like Mauritius, export raw materials, will remain unstable as long as an adequate and equitable system is not found to counter the cyclic fluctuations to which the prices of raw materials are subject. While we continue to search for long-term measures, contributions are urgently needed for the emergency operation in order lo assist the hardest hit among the developing countries.
122.	It is our belief that existing specialized agencies or international institutions, such as UNIDO, UNCTAD and the regional economic commissions could greatly contribute towards the search for long- term solutions. In spite of their efforts, developing countries are still compelled to specialize in the production and supply of raw materials to the developed countries. We feel that their action would be more fruitful if they concentrated on an increased transfer of technology from the developed to the developing countries, in order to achieve the aims of diversification and industrialization. We suggest that, so far as Africa is concerned, the conclusions of the UNESCO Conference on the Application of Science and Technology to Development in Africa should be implemented without delay . We also note the early implementation of the African regional plan of action for science and technology, which aims at creating the necessary apparatus to enable an easy, transfer of technology from the highly industrialized nations. Finally, we suggest that the EC A, whose main contribution has so far been the preparation of studies and the organization of meetings, seminars and symposia, should be enabled to assist African States in a more practical manner.
123.	Before turning to some of the political problems confronting us, I should like to refer briefly to the Third United Nations Conference on the Law of the Sea. Mauritius, which is an island, of course attaches great importance to the problems of the sea, the sea-bed and its subsoil and their resources. At the second session of the Conference held recently at Caracas some of the basic issues were raised. We view the question of sovereignty and jurisdiction over the . sea, its soil and subsoil up to 200 miles as being particularly important. It is essential that the establishment of a 200-mile coastal zone be accepted over which the States concerned can exercise the right to exploit the natural resources of the sea for the economic development and welfare of their peoples. A second element which the final legal order of the sea should emphasize is the idea Of universal ownership of the sea-bed beyond the limits of national jurisdiction and its administration by an international body in the interests of the peoples of the world as the common heritage of mankind. Those two elements have clearly emerged from the Caracas session. Together with most of the countries of the Third World, Mauritius will support the final instruments relating to the Law of the Sea.
124.	We are gratified to note that among the political issues before the General Assembly this year we will not have to devote the usual amount of time and attention to the questions of the Portuguese-administered Territories.
125.	In the course of the general debate at the twenty- fourth session of the General Assembly, my Prime Minister, Sir Seewoosagur Ramgoolam, said, referring to the colonial Powers, particularly Portugal:
"These to my mind are the main currents of colonial policies adopted by many Powers. Why do they not want to withdraw gracefully from the Territories they have occupied for centuries? At times it was* advanced by them that the peoples Of those Territories were not ready to assume independence; at other times it was said that those Territories were economically backward and not viable. On either ground, they have forfeited their right to continue to maintain their rule because after centuries of colonial rule they have failed on all counts.
"Colonial Powers should no longer invoke the principle that the affairs of Territories under their rule are purely their internal affairs. The time has passed for such a concept; and they should voluntarily divest themselves of their political rule without necessarily impairing their cultural links."6
126.	It is therefore with great pleasure and admiration that we have followed the efforts of the new regime is Lisbon, not only to restore democracy and freedom to Portugal but also to negotiate with the recognized leaders of its colonies the transfer of power.
127.	The statement made by the Foreign Minister of new Portugal, Mr. Mario Soares [2239th meeting], was historical inasmuch as it ended over four centuries of colonial oppression. On behalf of my Government, I wish to pay a tribute in regard to those efforts which have already led to a peaceful settlement in Guinea-Bissau and to the Lusaka agreement concerning the independence of Mozambique. We are confident that with the usual statesmanship the new leaders of Portugal will tackle with success the outstanding problems which are to be solved with regard to Angola and that the decolonization process in that Territory also will be as* smooth as in the other cases. While saluting the wisdom and statesmanship of the new Portuguese Government, we should like to praise the freedom fighters for their long and heroic struggle to liberate their countries.
128.	We hope that the developments in the Portuguese-administered Territories will have a healthy impact on the situation in the rest of southern Africa, which is still under the domination of colonialist and racist regimes.
129.	We are gratified to note that the British Foreign Secretary, Mr. James Callaghan, has reaffirmed that the United Kingdom still has an outstanding responsibility in Southern Rhodesia and has given us assurances that the British Government will adhere to the policy f ^t "there can be no satisfactory settlement without :e agreement of the African people who live in Rhodesia" [2240th meeting, para. 229]. We assume that all concerned realize from what is happening in Mozambique that there could be no settlement without majority rule. Another lesson which should be learned from the patterns of settlement in the Portuguese-administered Territories is that no peaceful settlement is possible in Southern Rhodesia except through negotiations with recognized leaders of the people. It follows that without the release from detention of the leaders of the Zimbabwe liberation movement, no negotiated settlement is possible. The only alternative would be to continue the liberation struggle which, with the possibility of increased assistance from the OAU, is bound to be intensified. We trust that the British Government, like us, wishes to avoid unnecessary loss of life. Taking into account the new developments, we believe that it can more forcefully impress upon the rebel regime of Ian Smith the urgent need for peaceful change. Of course, all other States can, and should, help in tightening the sanctions against Rhodesia.
130.	The situation in Namibia has worsened over the past year. But it appears, from some statements made by representatives of the white minority in the Territory, that there is some awareness that the reign of terror of the apartheid regime cannot continue indefinitely, when Angola is expected to become independent in the near future. We hope that there, as in Southern Rhodesia, political realism will prevail: In the meantime, the armed struggle waged by the freedom fighters of the South West Africa People's Organization will continue and Mauritius is determined to continue to support it.
131.	Whether the abhorrent system of apartheid in South Africa will be affected by the admirable example of humanity and political wisdom set by Portugal is debatable. The nature of the evil system of apartheid is such that it would take a revolution similar to that which has occurred in Portugal to change it. It is an opinion, indeed a conviction, however, that the apartheid policy is doomed to failure. Mauritius is determined to continue to associate itself fully with all action that might be undertaken by the United Nations to bring about the end of the racist minority regime in South Africa.
132.	Before concluding, I would like to indicate very briefly the position of Mauritius on a number of other political issues before us.
133.	The representative of Mauritius, at the time of the violent overthrow of President Makarios, expressed in the Security Council the shock and emotion felt by the people of Mauritius. The position which the representative of Mauritius stated still stands: namely, that Archbishop Makarios was, and remains, the legitimate head of the State of Cyprus and that the restoration of constitutional order implies that he should be allowed to return. Our position is a simple one as it h based on the fact that Archbishop Makarios is the elected President of Cyprus. We hope that our forthcoming deliberations on the Cyprus question will pave the way to restoring full sovereignty to that country and to safeguarding its territorial integrity and independence to the satisfaction of all the inhabitants of the island.
134.	On the Middle East question, Mauritius fully supports the position of the OAU, particularly on the demand for complete Israeli withdrawal from occupied Arab territories. This is not only a just demand but a requirement for the restoration, of durable peace in the region. That measure and any others aimed at safeguarding the independence and territorial integrity of Israel are, in our opinion, the issues which should be resolved at any resumed talks in Geneva if complete peace it to return to the Middle East. Any solution would also have to take into account the legitimate rights of the people of Palestine.
135.	My delegation welcomes the inclusion in the agenda of this session of the supplementary item entitled "Prohibition of action to influence the environment and climate for military and other purposes incompatible with the maintenance of international security, human well-being and health" [item 103]. We congratulate the Foreign Minister of the Union of Soviet Socialist Republics, Mr. Andrei Gromyko, and his delegation for having proposed the inclusion of this item in the agenda of the Assembly [see A19702], which my delegation will actively support.
136.	The World Population Conference, in which Mauritius participated, has accomplished considerable results and we trust that all Member States, and others, will co-operate and help generously towards the implementation of the World Population Plan of Action, which was adopted by acclamation in Bucharest by no less than 135 participating States.
137.	Now we are hopeful that the World Food Conference, scheduled to be held in Rome this November, will result in the adoption of measures which will lead to the alleviation of the food problems that the world is facing today.
138.	To conclude, allow me to return to the point I started a little while ago, namely, to the immediate region where Mauritius is situated. My Government has the friendliest relations with the leaders of the Seychelles. We have welcomed the decision of the ruling party, the Seychelles Democratic Party of Mr. Mancham, with regard to the independence of the Islands, and we are looking forward to co-operating closely with the independent Seychelles.
139.	Furthermore, we were pleased to hear earlier this week from the French Foreign Minister, Mr. Sau- vagnargues [2238th meeting], that France was completing its own efforts in the domain of decolonization by preparing, with the agreement of the freely elected leaders of the Comoros, the accession to independence of the islands. We welcome these developments and are also looking forward to establishing friendly relations with the independent Comoros. The co-operation of the Seychelles and the Comoros as well as that of all other States of the region is needed firmly to establish the Indian Ocean as a zone of peace.
140.	May I, on behalf of my Prime Minister, the Government and people of Mauritius, reaffirm our unbounded faith in the principles of the Charter of the United Nations.
